DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) on record.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9/3/2018. 
	                                              Status of Claims

Claims 1-5, 7-9 and 11-20 are pending. Claims 6 and 10 have been previously cancelled. Claims 1, 3, 4, 7-9, 11-16, and 18-20 have been amended. Claims 1, 15, and 16 are independent.  This Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 3/18/2021 and 4/16/2021.
Response to Arguments
With respect to applicant’s “Amendments and Remarks” filed on 3/18/2021 and 4/16/2021: Applicant’s remarks have been fully considered and are found persuasive. Applicants remarks will be addressed in the order they were presented.
Claims 1-5, 7-9, and 11-20 under 35 U.S.C. § 112 (b), applicant’s “Amendments and Remarks” have been fully considered and are persuasive. The rejections under 35 U.S.C. § 112 (b) for Claims 1-5, 7-9, and 11-20 have been withdrawn.
However, due to applicant’s amendments, new rejections appear below.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 15, 16 state “whenever the vehicle is traveling” and this term is unclear as to what the metes and bounds of the claims are. Does this mean, throughout the total of the vehicles life, or some type of history? What does “whenever” mean and what are the metes and bounds? As currently presented, it appears any history of the vehicle that is used in calculation would read on this claim and the Office is going to interpret the claims accordingly. Appropriate action is required. 
Claims 2-4, 7-9, 11-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-8, 12, 15-16, and 18-20 are rejected under 35 USC 103 as being unpatentable over Nagda et al. (United States Patent Publication 2018/0113448) in view of Meyer et al. (United States Patent Publication 2016/0052397).
With respect to Claim 1: While Nagda discloses “A platooning controller comprising: a processor configured to control platooning based on platooning control vehicle information when platooning vehicles” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0044]; 

“and to adjust a platoon formation based on a change in the energy state of each of the platooning vehicles” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0044]; 
“and a storage configured for storing information obtained to adjust the platoon formation by the processor” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0044]; 
“wherein the processor is further configured to” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0044]; 
“for each of the platooning vehicles: calculate an energy required per a predetermined distance based” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0042-0044]; 
“calculate a remaining energy based on the remaining fuel of the platooning vehicle” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0042-0044]; 
“calculate a drivable distance of the platooning vehicle by dividing the remaining energy of the platooning vehicle and the energy required per the predetermined distance” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0042-0044]; 
“after the platooning starts, recalculate the drivable distance of the platooning vehicle using the remaining energy of the platooning vehicle and the 
“and compare the drivable distance calculated for the platooning vehicle with the remaining distance to the destination point” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0042-0044]; 
“wherein the processor is further configured to, when the drivable distance for at least one of the platooning vehicles is longer than the remaining distance to the destination point, move each of the platooning vehicles to adjust the platoon formation based on the drivable distance of each of the platooning vehicles” [Nagda, ¶ 0024-0025, 0030-0031, 0037, and 0042-0044]; 
Nagda does not specifically state how the distance-to-empty values are being calculated, merely that they are used.
Meyer, which is also a vehicle control system, teaches “accumulate a total driving distance by the vehicle by adding a driving distance to the total driving distance whenever the vehicle travels” [Meyer, ¶ 0003-0004, 0012, 0019, and 0021]; 
“and store the accumulated total driving distance in the storage” [Meyer, ¶ 0003-0004, 0012, 0019, and 0021]; 
“before the vehicle starts, retrieve the accumulated total driving distance from the storage and calculate an energy required per a predetermined distance based on the accumulated total driving distance” [Meyer, ¶ 0003-0004, 0012, 0019, and 0021].

With respect to Claim 2: Nagda discloses “The platooning controller of claim 1, wherein the processor is configured to, when loaded into the one leader vehicle, generate a platooning control vehicle information table including the platooning control vehicle information collected from the at least one or more following vehicles and the platooning control vehicle information of the leader vehicle” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037-0039, and 0044].
With respect to Claim 3: Nagda discloses “The platooning controller of claim 2, wherein the platooning control vehicle information table comprises at least one or more of the number of the platooning vehicles which participate in platooning, a starting distance to the destination point, the remaining distance to 
With respect to Claim 4: Nagda discloses “The platooning controller of claim 3, wherein the formation information list comprises at least one or more of vehicle fuel information for each of the platooning vehicles, current remaining energy information for each of the platooning vehicles, the drivable distance for each of the platooning vehicles, the energy required per the predetermined distance based on the accumulated total driving distance for each of the platooning vehicles, and the energy necessary per the distance based on the current platooning situation for each of the platooning vehicles” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037, and 0044].
With respect to Claim 5: Nagda discloses “The platooning controller of claim 4, wherein the road information comprises at least one or more of a road type, weather, temperature, and traffic information” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037, and 0044].
Office Note: Claim 5 states “road information” however, Claim 3 in which Claim 5 depends through Claim 4, does not require “road information” since this information is in a list of “at least one”.  Regarding the conditional phrase “at least one”, Applicants are reminded that optional or conditional elements do not narrow the claims because they can always be omitted.  See e.g. MPEP §2106 II C:  “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. [Emphasis in 
With respect to Claim 7: Nagda discloses “The platooning controller of claim 1, wherein the processor is configured to: when loaded into at least one or more following vehicles, transmit the platooning control vehicle information, including the drivable distance of the following vehicle, vehicle fuel information of the following vehicle, current remaining energy of the following vehicle, and the energy required per the predetermined distance based on the accumulated total driving distance, to the leader vehicle when receiving a request to transmit the platooning control vehicle information from the leader vehicle” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037, and 0044].
With respect to Claim 8: Nagda discloses “The platooning controller of claim 1, wherein the processor is configured to: compare the drivable distance of each of the platooning vehicles; and determine the platoon formation based on the drivable distance of each of the platooning vehicles” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037, and 0044].
With respect to Claim 12: Nagda discloses “The platooning controller of claim 1, wherein the processor is further configured to: when loaded into the one leader vehicle, compare the drivable distance recalculated for each platooning vehicle with the remaining to the destination point; and adjust the platoon 
With respect to Claim 15: all limitations have been examined with respect to the controller in claim 1. The system taught/disclosed in claim 15 can clearly perform on the controller of claim 1 as Nagda clearly discloses the (V2X) communication [Nagda, ¶ 0019, 0031 and 0035]. Therefore claim 15 is rejected under the same rationale.
With respect to Claim 16: all limitations have been examined with respect to the controller in claims 15. The method taught/disclosed in claims 16 can clearly perform on the controller of claim 1. Therefore claims 16 is rejected under the same rationale.
With respect to Claim 17: Nagda discloses “The method of claim 16, wherein the determining of the platoon formation comprises: determining the platoon formation based on a drivable distance of each of the platooning vehicles” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037, and 0044].
With respect to Claims 18-20: all limitations have been examined with respect to the controller in claims 11-14. The method taught/disclosed in claims 18-20 can clearly perform on the controller of claims 11-14. Therefore claims 18-20 are rejected under the same rationale.
Claim 9 is rejected under 35 USC 103 as being unpatentable over Nagda et al. (United States Patent Publication 2018/0113448) in view of Meyer et al. (United States Patent Publication 2016/0052397) and further view of Weber et al. (United States Patent Publication 2018/0315256) 
Claim 9: While Nagda discloses determining distance-to-empty values for the platooning vehicles, Nagda does not specifically state using road conditions.
Weber, which is also a vehicle control system teaches “wherein the processor is configured to: monitor a change in road information; and recalculate the drivable distance of the vehicle based on the change in road information” [Weber, ¶ 0005].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Weber into the invention of Nagda to not only measuring distance to empty values as Nagda discloses but to also use road conditions when calculating distance to empty values as taught by Weber with a motivation of creating a more robust system by taking into account the roads and the current situation [Weber, ¶ 0005].. Additionally, the claimed invention is merely a combination of old, well known elements such as platooning vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claims 11 and 13-14are rejected under 35 USC 103 as being unpatentable over Nagda et al. (United States Patent Publication 2018/0113448) in view of Meyer et al. (United States Patent Publication 2016/0052397), and in further view of Park et al. (United States Patent Publication 2018/0211663).
Claim 11: While Nagda discloses “The platooning controller of claim 1, wherein the processor is configured to: when loaded into the one leader vehicle, compare the drivable distance recalculated for each of the platooning vehicle with the remaining distance to the destination point” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037-0039, and 0044]; 
“when there is a vehicle where the recalculated drivable distance is shorter than the remaining distance to the destination point, move the vehicle where the recalculated drivable distance is shorter than the distance necessary for the remaining driving to the tail end of the platoon formation” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037-0039, and 0044];
Nagda does not specifically state that a path is supplied for the vehicle when moved.
Park, which is also a vehicle control system that measured DTE values and DTD values, teaches “The platooning controller of claim 1, wherein the processor is configured to: when loaded into the one leader vehicle, compare a drivable distance recalculated for each vehicle with remaining distance to the destination point” [Park, ¶ 0320-0324, 0435, 0459 and Figures 4 and 23]; 
 “and provide a path to a place for energy supply to the vehicle where the recalculated drivable distance is shorter than the remaining distance to the destination point” [Park, ¶ 0320-0324, 0435, 0459 and Figures 4 and 23].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park into the invention of Nagda to not only measure distance to empty values and 
With respect to Claims 13-14: While Nagda discloses “The platooning controller of claim 12, wherein the processor is configured to: determine whether the drivable distance recalculated for each platooning vehicle is greater than or equal” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037-0039, and 0044];
“and adjust the platoon formation based on a criterion in which energy necessary per distance based on a current platooning situation of each of all the platooning vehicles is minimal” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037-0039, and 0044];
“The platooning controller of claim 13, wherein the processor is configured to: adjust the platoon formation in the order that the drivable distance recalculated for each platooning vehicle is longer” [Nagda, ¶ 0024-0025, 0030-0031, 0033, 0037-0039, and 0044];

Park, which is also a vehicle control system that measured DTE values and DTD values, teaches “The platooning controller of claim 12, wherein the processor is configured to: determine whether a drivable coefficient obtained by dividing the drivable distance recalculated for each of the platooning vehicle by the remaining distance to the destination point is greater than or equal to a predetermined reference value” [Park, ¶ 0320-0324, 0435, 0459 and Figures 4 and 23].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park into the invention of Nagda to not only measure distance to empty values and use these values to control platoon formation of vehicles as Nagda discloses but to also use a comparison with Distance to Empty and Distance to Destination, for further control and to guide a vehicle to a gas station as taught by Park with a motivation of creating a more robust system by taking into account the other distance amounts and accounting for situations where the destination is further than the empty. Additionally, the claimed invention is merely a combination of old, well known elements such as platooning vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note: It is the Office's stance that using a coefficient, without any explanation of any well-known benefit or a new and unexpected result based on two numbers being divided to get a coefficient over comparing the two numbers is a mere design choice. Using numbers to compare against thresholds are well known and systems using such numbers are also known; further by differentiating the claimed subject matter by an art known feature without reciting a new and unexpected result would be an obvious design choice and involves only routine skill in the art. Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing either dividing two numbers to get a coefficient or comparing the two numbers to get a result and it would have been obvious and the design choice would have produced predictable results.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669